DAVID R. THOMPSON, Circuit Judge, dissenting:
This circuit has held that a district court’s pre-trial order denying a motion to dismiss an indictment because of grand jury irregularities is not immediately appealable. United States v. Garner, 632 F.2d 758, 765 (9th Cir.1980), cert. denied, 450 U.S. 923, 101 S.Ct. 1373, 67 L.Ed.2d 351 (1981) . See United States v. Bendis, 681 F.2d 561, 569 (9th Cir.1981), cert. denied, 459 U.S. 973, 103 S.Ct. 306, 74 L.Ed.2d 286 (1982) ; United States v. Linton, 655 F.2d 930, 932 (9th Cir.1980) (per curiam), cert. denied, 451 U.S. 912, 101 S.Ct. 1984, 68 L.Ed.2d 301 (1981). In Garner we stated:
We are convinced that, especially in the criminal context, the policy against piecemeal appellate adjudication is sound and that the exceptions to the rule should be few. To allow an interlocutory appeal in this instance would create nothing short of chaos in the criminal justice system.
Id. at 766. Today, however, the majority would permit piecemeal appellate adjudication. In its view, United States v. Mechanik, 475 U.S. 66, 106 S.Ct. 938, 89 L.Ed.2d 50 (1986), will “deprive appellants of any effective review of their claim after final judgment” (Majority Opinion at 551). Because I do not believe Mechanik compels this result, I respectfully dissent.1
In Mechanik, a federal grand jury returned an indictment charging defendants with drug-related offenses and conspiracy. The indictment was concededly free from any claim of error. The grand jury then returned a superseding indictment in which the conspiracy charge was expanded. In support of the superseding indictment, the United States Attorney presented the testimony of two law enforcement agents who were sworn together and questioned in tandem before the grand jury. The court stated:
We assume for the sake of argument ' that the simultaneous presence and testimony of the two Government witnesses before the grand jury violated Rule 6(d), and that the District Court would have been justified in dismissing portions of the indictment on that basis had there been actual prejudice and had the matter been called to its attention before the commencement of trial.
Id. at 941. Through no lack of diligence on the part of the defense, the irregularity in *555the grand jury proceedings was not discovered until the second week of trial. A motion to dismiss the indictment was made at that time. Initially, the district court denied the motion on the ground that the two agents’ testimony had not violated Rule 6(d). The motion was renewed during trial, taken under submission by the district court and denied after trial. The district court concluded Rule 6(d) had been violated, but the violation had not harmed the defendants. A divided Court of Appeals and a divided en banc panel of the Fourth Circuit reversed the conspiracy convictions and affirmed the defendants’ convictions on other charges. In reversing the Fourth Circuit’s dismissal of the conspiracy portion of the indictment, the Supreme court stated:
Both the District Court and the Court of Appeals observed that Rule 6(d) was designed, in part, “to ensure that grand jurors, sitting without the direct supervision of a judge, are not subject to undue influence that may come with the presence of an unauthorized, person.” 735 F.2d [136] at 139. The Rule protects against the danger that a defendant will be required to defend against a charge for which there is no probable cause to believe him guilty. The error involving Rule 6(d) in these cases had the theoretical potential to affect the grand jury’s determination whether to indict these particular defendants for the offenses with which they were charged. But the petit jury’s subsequent guilty verdict not only means that there was probable cause to believe that the defendants were guilty as charged, but that they are in fact guilty as charged beyond a reasonable doubt. Measured by the petit jury’s verdict, then, any error in the grand jury proceedings connected with the charging decision was harmless beyond a reasonable doubt, (emphasis added)
Id. at 941-42.
In the present case, appellants claim that Rule 6(e) was violated. The government failed to disclose to the district court, in an ex parte motion to obtain disclosure of grand jury materials, that a grand jury witness (the government’s expert consultant Ofshe) was also a party to a pending civil action against the appellants. Ofshe’s civil action involved claims based on allegations identical to those in the criminal case. The district court granted the ex parte motion. As a result, appellants argue, grand jury evidence, required to be kept secret by Rule 6(e), was disclosed to Ofshe.
Although the majority characterizes the alleged violation as one of “taint, or [having] an improper effect on the grand jury’s decision to indict” (Majority Opinion at 552), the record does not suggest that the grand jury’s decision to indict was affected in any way by the disclosure of information to Ofshe. I believe a distinction may be drawn between the Rule 6(d) violation in Mechanik and the Rule 6(e) violation claimed by appellants. In Mechanik, the Supreme Court noted that Rule 6(d) was designed, in part, to ensure that grand jurors are not subject to undue influence in their decision to indict. 106 S.Ct. at 941-42. Rule 6(e), however, was designed to “codif[y] the traditional rule of grand jury secrecy.” United States v. Sells Engineering, Inc., 463 U.S. 418, 425, 103 S.Ct. 3133, 3138, 77 L.Ed.2d 745 (1983).
The Supreme Court has delineated the interests served by safeguarding the secrecy of grand jury proceedings:
First, if pre-indictment proceedings were made public, many prospective witnesses would be hesitant to come forward voluntarily, knowing that those against whom they testify would be aware of that testimony. Moreover, witnesses who appeared before the grand jury would be less likely to testify fully and frankly, as they would be open to retribution as well as to inducements. There would also be the risk that those about to be indicted would flee, or would try to influence individual grand jurors to vote against the indictment. Finally, by preserving the secrecy of the proceedings, we assure that persons who are *556accused but exonerated by the grand jury will not be held up to public ridicule.
Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 219, 99 S.Ct. 1667, 1673, 60 L.Ed.2d 156 (1979) (quoted in United States v. Sells Engineering, Inc., 463 U.S. 418, 424, 103 S.Ct. 3133, 3138, 77 L.Ed.2d 743 (1983)). See United States v. Proctor & Gamble Co., 356 U.S. 677, 681-82, n. 6, 78 S.Ct. 983, 985-86 n. 6, 2 L.Ed.2d 1077 (1958).
While one might hypothesize circumstances in which a violation of Rule 6(e) could affect a grand jury’s decision whether to indict, those circumstances are not present in this case. Since they are not, should the appellants be convicted at trial, Mechanik will not preclude post-trial appellate review of the issue appellants seek to raise in this interlocutory appeal. “[T]he petit jury’s verdict [will only render] harmless any conceivable error in the charging decision that might have flowed from the violation.” Mechanik 106 S.Ct. at 943 (emphasis added). The grand jury’s charging decision in this case did not flow from the claimed violation of Rule 6(e) and, therefore, Mechanik is inapposite. The appellants will retain whatever post-conviction right of review they had pre-Mechanik. Accordingly, they should be precluded from raising in this interlocutory appeal their claim that Rule 6(e) was violated.2
Because of (1) the strong policy against piecemeal appellate adjudication; (2) the view that Mechanik should be narrowly construed (see United States v. Taylor, 798 F.2d 1337, 1340 (10th Cir.1986) (“Mechanik was carefully crafted along very narrow lines, and it has not resulted in another exception to the final judgment rule.”)); and (3) the distinction between a Rule 6(d) violation which affects the grand jury’s decision to indict and a Rule 6(e) violation which may contravene the policy of grand jury secrecy, I respectfully dissent.

. As the majority notes, "Mechanik does not automatically apply to our case” (Majority Opinion at 552). The Mechanik Court stated: “We express no Opinion as to what remedy may be appropriate for a violation of Rule 6(d) that has affected the grand jury’s charging decision and is brought to the attention of the trial court before the commencement of trial." 106 S.Ct. at 943.


. See United States v. Taylor, 798 F.2d 1337 (10th Cir.1986), in which the Tenth Circuit held that Mechanik would not preclude post-trial review of claims of grand jury irregularity which raised issues "beyond the question of whether the grand jury had sufficient evidence upon which to return an indictment." Id. at 1340. And see United States v. Stone, 633 F.2d 1272 (9th Cir.1979), court of appeals in a pre-Mechanik decision reviews claimed violation of Rule 6(e) in post-trial appeal; comments that contempt rather than dismissal of indictment is more appropriate sanction for Rule 6(e) violation. Id. at 1275.